DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “said Venturi insert” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this Venturi insert refers to the constriction of the compressed air inlet passage as an insertable component, or if this is referring to an entirely different structure. It 
Similar argument can be made for claim 11.
Claim 7 recites the limitation “intermediate portion” in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears applicant intends to refer to the intermediate portion of the Venturi insert first defined in claim 6. For examination purposes the claim limitation will be interpreted as being dependent on claim 6.
Claim 8 recites the limitation “distal end of the intermediate portion” in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears applicant intends to refer to the distal end of the intermediate portion of the Venturi insert first defined in claim 7. For examination purposes the claim limitation will be interpreted as being dependent on claim 7.
Claim 9 recites the limitation “the proximal portion of the compressed air inlet passage” in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears applicant intends to refer to the proximal end portion of the air inlet passage defined in claim 2. For examination purposes the claim limitations will be interpreted as being dependent on claim 2.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear whether it is intended for the dispenser accessory to require either a mask for aerosol therapy or a nebulizer, or if the dispenser accessory may be any other similar device. For examination purposes the claim limitation will be interpreted as requiring any dispenser accessory which can dispense nebulized medicinal substances into the nostrils/oral cavity.
Similar arguments can be made for claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curry (U.S Patent No. 2,546,214 A).
Regarding claim 16, Curry discloses an aspiration accessory comprising: 
an accessory body suitable to be gripped (10 and 21, which may be gripped or held by an individual; also see Col. 2 lines 41-50); 
a terminal nozzle (14) placed at a distal end of said accessory body and suitable to be at least partially inserted into a nostril of a user (see Fig. 1-2 and Col. 2 lines 34-40; The plug/fitting 14 is inserted into the nose of the patient or user), in said terminal nozzle being formed in a mucus inlet duct (see Fig. 2, within the nozzle there is a cavity to pull mucus from the user), 
in the accessory body, there being formed: 
a compressed air inlet passage (lower portion of tube 31) suitable to be fluidically connected to a compressed air source (32) for receiving a flow of air at a positive pressure (see Fig. 1-2, the lower portion of tube 31 connects to tube 32 which provides positive pressure air flow into the accessory device), said compressed air inlet passage defining a constriction so as to generate a Venturi effect (35, see Fig. 2 and Col. 3 lines 32-53); 
an aspiration duct flowing into said constriction (20, see Fig. 1-2) and fluidically connected to said mucus inlet duct in such a way that, in said mucus inlet duct a negative pressure is generated by the Venturi effect suitable to aspirate the mucus (see Col. 3 lines 35-53, the Venturi effect creates a vacuum to aspirate the nasal passages when the upper end of the tube is uncovered), 

Regarding claim 17, Curry discloses an aspiration accessory comprising: 
an accessory body suitable to be gripped (10 and 21, which may be gripped or held by an individual; also see Col. 2 lines 41-50); 
a terminal nozzle (14) placed at a distal end of said accessory body and suitable to be at least partially inserted into a nostril of a user (see Fig. 1-2 and Col. 2 lines 34-40; The plug/fitting 14 is inserted into the nose of the patient or user), in said terminal nozzle being formed in a mucus inlet duct (see Fig. 2, within the nozzle there is a cavity to pull mucus from the user), 
in the accessory body, there being formed: 
a compressed air inlet passage (lower portion of tube 31) suitable to be fluidically connected to a compressed air source (32) for receiving a flow of air at a positive pressure (see Fig. 1-2, the lower portion of tube 31 connects to tube 32 which provides positive pressure air flow into the accessory device), said compressed air inlet passage defining a constriction so as to generate a Venturi effect (35, see Fig. 2 and Col. 3 lines 32-53); 
an aspiration duct flowing into said constriction (20, see Fig. 1-2) and fluidically connected to said mucus inlet duct in such a way that, in said mucus inlet duct a negative pressure is generated by the Venturi effect suitable to aspirate the mucus (see Col. 3 lines 35-53, the Venturi effect creates a vacuum to aspirate the nasal passages when the upper end of the tube is uncovered), and
a mucus collection chamber (internal cavity of bulb 10) formed at a distal end of the accessory body proximal to the terminal nozzle (see Fig. 1-2, the collection chamber is formed at a distal end of the accessory but is proximal to the nozzle 14), and adjacent to the distal portion of the aspiration passage (see Fig. 1-2, the collection chamber is adjacent to the aspiration passage 20).
Regarding claim 18, Curry discloses an aspiration accessory comprising: 
an accessory body suitable to be gripped (10 and 21, which may be gripped or held by an individual; also see Col. 2 lines 41-50); 

in the accessory body, there being formed: 
a compressed air inlet passage (lower portion of tube 31) suitable to be fluidically connected to a compressed air source (32) for receiving a flow of air at a positive pressure (see Fig. 1-2, the lower portion of tube 31 connects to tube 32 which provides positive pressure air flow into the accessory device), said compressed air inlet passage defining a constriction so as to generate a Venturi effect (35, see Fig. 2 and Col. 3 lines 32-53); 
an aspiration duct flowing into said constriction (20, see Fig. 1-2) and fluidically connected to said mucus inlet duct in such a way that, in said mucus inlet duct a negative pressure is generated by the Venturi effect suitable to aspirate the mucus (see Col. 3 lines 35-53, the Venturi effect creates a vacuum to aspirate the nasal passages when the upper end of the tube is uncovered), and
a mucus collection chamber (internal cavity of bulb 10) formed at a distal end of the accessory body proximal to the terminal nozzle (see Fig. 1-2, the collection chamber is formed at a distal end of the accessory but is proximal to the nozzle 14), configured to be in fluidic communication with the mucus inlet duct (see Fig. 1-2, the internal cavity of bulb 10 is in fluidic communication with the mucus inlet at the nozzle 14).
Regarding claim 20, Curry discloses a kit for the treatment of the respiratory tract, comprising a compressed air generator (see Col. 3 lines 26-40, there must be a compressed air generator connected to the hose 32), an aspiration accessory comprising: 
an accessory body suitable to be gripped (10 and 21, which may be gripped or held by an individual; also see Col. 2 lines 41-50); 
a terminal nozzle (14) placed at a distal end of said accessory body and suitable to be at least partially inserted into a nostril of a user (see Fig. 1-2 and Col. 2 lines 34-40; The plug/fitting 14 is inserted into the nose of the patient or user), in said terminal nozzle being formed in a mucus inlet duct (see Fig. 2, within the nozzle there is a cavity to pull mucus from the user), 

a compressed air inlet passage (lower portion of tube 31) suitable to be fluidically connected to a compressed air source (32) for receiving a flow of air at a positive pressure (see Fig. 1-2, the lower portion of tube 31 connects to tube 32 which provides positive pressure air flow into the accessory device), said compressed air inlet passage defining a constriction so as to generate a Venturi effect (35, see Fig. 2 and Col. 3 lines 32-53); 
an aspiration duct flowing into said constriction (20, see Fig. 1-2) and fluidically connected to said mucus inlet duct in such a way that, in said mucus inlet duct a negative pressure is generated by the Venturi effect suitable to aspirate the mucus (see Col. 3 lines 35-53, the Venturi effect creates a vacuum to aspirate the nasal passages when the upper end of the tube is uncovered), 
the kit further comprising at least one further dispenser accessory (22; Col. 2-3 lines 41-14) operating at a positive pressure generated by the compressed air generator to dispense a nebulized medicinal substance in the nostrils (26, see Col. 2-3 lines 41-14, when positive pressure is delivered through the bulb, a vacuum is created in the capillary tube 22, which pulls medicament 26 out into the flow path for aerosolizing to be delivered to the patient/user as a spray) and a connection tube for fluidically connecting the compressed air generator to the aspiration accessory or to at least a dispenser accessory (32, see Fig. 1-2).

Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esnouf (U.S Publication No. 2016/0279305 A1).
Regarding claim 17, Esnouf discloses an aspiration accessory (10, see Fig. 1-3), comprising: 
an accessory body suitable to be gripped (56/40; see Paragraph 0068 and Fig. 1, the trigger 40 with the shroud 56 are gripped and pulled to actuate the device);
a terminal nozzle (34) is placed at a distal end of said accessory body (see Fig. 1) and suitable to be at least partially inserted into a nostril of a user (see Paragraph 0054), in said terminal nozzle being formed the mucus inlet duct (see Fig. 1 and Paragraph 0054, the mucus inlet duct extends to and connects with the terminal nozzle),
in the accessory body, there being formed: 

an aspiration duct (20/28, see Fig. 3, the aspiration duct flows into the constriction, also see Paragraph 0055) flowing into said constriction and fluidically connected to a mucus inlet duct (30, see Paragraph 0052) in such a way that, in said mucus inlet duct a negative pressure is generated by the Venturi effect suitable to aspirate the mucus (Paragraph 0055), 
a mucus collection chamber (22) formed at the distal end of the accessory body proximal to the terminal nozzle (see Fig. 1), configured to be in fluidic communication with the mucus inlet duct (see Fig. 2, the collection chamber is fluidically connected to the mucus inlet duct, also see Paragraph 0052).
Regarding claim 18, Esnouf discloses an aspiration accessory (10, see Fig. 1-3), comprising: 
an accessory body suitable to be gripped (56/40; see Paragraph 0068 and Fig. 1, the trigger 40 with the shroud 56 are gripped and pulled to actuate the device);
a terminal nozzle (34) is placed at a distal end of said accessory body (see Fig. 1) and suitable to be at least partially inserted into a nostril of a user (see Paragraph 0054), in said terminal nozzle being formed the mucus inlet duct (see Fig. 1 and Paragraph 0054, the mucus inlet duct extends to and connects with the terminal nozzle),
in the accessory body, there being formed: 
a compressed air inlet passage (42 and 16, see Fig. 3 and Paragraph 0050-0051) suitable to be fluidically connected to a compressed air source for receiving a flow of air at a positive pressure (see Paragraph 0050-0051 and 0055, the jet 42 is fluidically connected to the gas flow from 12/16), said compressed air inlet passage defining a constriction so as to generate a Venturi effect (see Paragraph 0055; Examiner is reading Venturi effect as the reduction in fluid pressure when a fluid passes through a 
an aspiration duct (20/28, see Fig. 3, the aspiration duct flows into the constriction, also see Paragraph 0055) flowing into said constriction and fluidically connected to a mucus inlet duct (30, see Paragraph 0052) in such a way that, in said mucus inlet duct a negative pressure is generated by the Venturi effect suitable to aspirate the mucus (Paragraph 0055), 
a mucus collection chamber (22) formed at the distal end of the accessory body proximal to the terminal nozzle (see Fig. 1), configured to be in fluidic communication with the mucus inlet duct (see Fig. 2, the collection chamber is fluidically connected to the mucus inlet duct, also see Paragraph 0052).
Regarding claim 19, Esnouf discloses an aspiration accessory (10, see Fig. 1-3), comprising: 
an accessory body suitable to be gripped (56/40; see Paragraph 0068 and Fig. 1, the trigger 40 with the shroud 56 are gripped and pulled to actuate the device);
a terminal nozzle (34) is placed at a distal end of said accessory body (see Fig. 1) and suitable to be at least partially inserted into a nostril of a user (see Paragraph 0054), in said terminal nozzle being formed the mucus inlet duct (see Fig. 1 and Paragraph 0054, the mucus inlet duct extends to and connects with the terminal nozzle),
in the accessory body, there being formed: 
a compressed air inlet passage (42 and 16, see Fig. 3 and Paragraph 0050-0051) suitable to be fluidically connected to a compressed air source for receiving a flow of air at a positive pressure (see Paragraph 0050-0051 and 0055, the jet 42 is fluidically connected to the gas flow from 12/16), said compressed air inlet passage defining a constriction so as to generate a Venturi effect (see Paragraph 0055; Examiner is reading Venturi effect as the reduction in fluid pressure when a fluid passes through a constricted section of pipe. As 42 has a constriction which generates a reduced, or negative, fluid pressure in passageways 20/28, the constriction of 42 generates a Venturi effect); 
an aspiration duct (20/28, see Fig. 3, the aspiration duct flows into the constriction, also see Paragraph 0055) flowing into said constriction and fluidically connected to a mucus inlet duct (30, see Paragraph 0052) in such a way that, in said mucus inlet duct a negative pressure is generated by the Venturi effect suitable to aspirate the mucus (Paragraph 0055), 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Esnouf (U.S Publication No. 2016/0279305 A1).
	Regarding claim 1, an accessory for a nasal mucous aspirator (10, see Fig. 1-3), comprising: 
an accessory body suitable to be gripped (56/40; see Paragraph 0068 and Fig. 1, the trigger 40 with the shroud 56 are gripped and pulled to actuate the device); 
in the accessory body, there being formed: 

an aspiration passage (20/28, see Fig. 3, the aspiration passage flows into the constriction, also see Paragraph 0055) flowing into said constriction and fluidically connected to a mucus inlet duct (30, see Paragraph 0052) in such a way that, in said mucus inlet duct a negative pressure is generated by the Venturi effect suitable to aspirate the mucus (Paragraph 0055), 
a mucus collection chamber (22) formed in the accessory body which is in fluidic communication with the mucus inlet duct (see Fig. 2, the collection chamber is fluidically connected to the mucus inlet duct, also see Paragraph 0052), 
wherein:
a terminal nozzle (34) is placed at a distal end of said accessory body (see Fig. 1) and suitable to be at least partially inserted into a nostril of a user (see Paragraph 0054), in said terminal nozzle being formed the mucus inlet duct (see Fig. 1 and Paragraph 0054, the mucus inlet duct extends to and connects with the terminal nozzle), 
the aspiration passage extends externally of the mucus collection chamber (Fig. 2, 28 extends externally out of the mucus collection chamber).
Esnouf is silent regarding wherein the terminal nozzle is removably coupled to the accessory body by means of calibrated interference, said calibrated interference being selected in such a way that the terminal nozzle disengages from the accessory body if, in the accessory body, a positive pressure is generated higher than a predetermined threshold value.
However, the negative pressure that is generated to aspirate the mucus at the distal tip is controlled by the introduction of positive pressure from the cartridge at 12/16. Excessive pressure delivered at the inlet gas flow path, for example due to leakage past the valve 36 would create a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Esnouf to have included a calibrated interference to removably couple the nozzle to the accessory body such that the nozzle disengages if an excessive positive pressure is generated, in order to provide a safety measure to prevent excessive positive pressure or suction that is applied through the accessory body.
Examiner notes that if applicant includes additional structure or support for the specifics of the calibrated interference, then the current rejection would likely be overcome.
Regarding claim 2, the modified device of Esnouf discloses the device of claim 1.
Esnouf further discloses wherein the compressed air inlet passage comprises a proximal end portion (62, see Fig. 3), suitable to be connected to the compressed air source (see Paragraph 0051 and Fig. 3), a distal portion in fluidic communication with the external environment (52, Paragraph 0057, the gas from 44 passes through 52 and is discharged out of the device), and the constriction between the proximal and distal portions (the constriction of 42 is fluidically between the proximal and distal portions), said constriction have a compressed air passage section at least less than the passage section of the proximal portion (see Fig. 3, for example, the constriction has a smaller cross-sectional area than that of the proximal portion).
Regarding claim 3, the modified device of Esnouf discloses the device of claim 1.
Esnouf further discloses wherein the mucus inlet duct extends from the distal end along a direction substantially rectilinear (see Fig. 1; Examiner is reading rectilinear as moving in a straight line or lines. The suction tube 30 moves has two substantially straight sections and thus can be seen as rectilinear) and has a proximal end facing an opening of the mucus collection chamber (32, see Fig. 1 and Paragraph 0052; 32 faces the opening of the mucus collection chamber).
Claims 1-3, 5-6, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (U.S Patent No. 2,546,214 A).
Regarding claim 1, Curry discloses an accessory for a nasal mucous aspirator, comprising: 

in the accessory body, there being formed:
a compressed air inlet passage (lower portion of tube 31) suitable to be fluidically connected to a compressed air source (see Col. 3 lines 27-34, the hose 32 must be connected to a gas source) for receiving a flow of air at a positive pressure (see Fig. 1-2, the lower portion of tube 31 connects to tube 32 which provides positive pressure air flow into the accessory device), said compressed air inlet passage defining a constriction so as to generate a Venturi effect (35, see Fig. 2 and Col. 3 lines 32-53);
an aspiration passage flowing into said constriction (20, see Fig. 2 and 4, the aspiration passage may connect to an insert of tube 31) and fluidically connected to a mucus inlet duct (see Fig. 2, within the nozzle there is a cavity to pull mucus from the user) in such a way that, in said mucus inlet duct a negative pressure is generated by the Venturi effect suitable to aspirate the mucus (see Col. 3 lines 35-53, the Venturi effect creates a vacuum to aspirate the nasal passages when the upper end of the tube is uncovered),
a mucus collection chamber formed in the accessory body which is in fluidic communication with the mucus inlet duct (internal cavity of bulb 10, which is in fluidic communication with the mucus inlet duct and collects the aspirated mucus),
wherein:
a terminal nozzle (14) is placed at a distal end of said accessory body and suitable to be at least partially inserted into a nostril of a user (see Fig. 1-2 and Col. 2 lines 34-40; The plug/fitting 14 is inserted into the nose of the patient or user), in said terminal nozzle being formed in a mucus inlet duct (see Fig. 2, within the nozzle there is a cavity to pull mucus from the user).
Curry is silent regarding wherein the terminal nozzle is removably coupled to the accessory body by means of calibrated interference, said calibrated interference being selected in such a way that the terminal nozzle disengages from the accessory body if, in the accessory body, a positive pressure is generated higher than a predetermined threshold value.
However, the negative pressure that is generated to aspirate the mucus at the distal tip is controlled by the introduction of positive pressure from the tube 32 and out to ambient through 33. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Curry to have included a calibrated interference to removably couple the nozzle to the accessory body such that the nozzle disengages if an excessive positive pressure is generated, in order to provide a safety measure to prevent excessive positive pressure or suction that is applied through the accessory body.
Examiner notes that if applicant includes additional structure or support for the specifics of the calibrated interference, then the current rejection would likely be overcome.
Regarding claim 2, the modified device of Curry discloses the device of claim 1.
Curry further discloses wherein the compressed air inlet passage comprises a proximal end portion (bottom of tube 31), suitable to be connected to the compressed air source (see Fig. 1-2, the bottom of tube 31 is connected to gas supply hose 32), a distal portion in fluidic communication with the external environment (the upper portion of tube 31 is in fluidic communication with the external environment), and the constriction between the proximal and distal portions (see Fig. 2), said constriction have a compressed air passage section at least less than the passage section of the proximal portion (see Fig. 1-2, the constriction has a smaller cross-sectional area than that of the proximal portion).
Regarding claim 3, the modified device of Curry discloses the device of claim 1.
Curry further discloses wherein the mucus inlet duct extends from the distal end along a direction substantially rectilinear (see Fig. 1-3; Examiner is reading rectilinear as moving in a straight line or lines. The inner conduit of 14 moves in a straight line and thus can be seen as rectilinear) and has a proximal end facing an opening of the mucus collection chamber (The proximal portion of the nozzle faces the opening 11 of the mucus collection chamber).
Regarding claim 5, the modified device of Curry discloses the device of claim 1.
Curry further discloses wherein the compressed air inlet passage, and a proximal end portion of the aspiration passage are formed in a Venturi insert (see Fig. 4, the air inlet passage at the bottom of 31 and a proximal end portion of an aspiration passage 40 are formed as an insert to the bulb 10, rather than 
Regarding claim 6, the modified device of Curry discloses the device of claim 5.
Curry further discloses wherein said Venturi insert comprises, aligned with each other along an insert longitudinal axis, a proximal portion defining a proximal portion of the compressed air inlet passage (see Fig. 2 and 4, when the tube 31 is insertable into the bulb 10, the proximal portion at the bottom of tube 31 is aligned with the distal portion along the insert longitudinal axis), and a distal portion defining a distal portion of the compressed air inlet passage (see Fig. 2 and 4, when the tube 31 is insertable into the bulb 10, the distal portion at 33 of the air inlet passage is aligned with the proximal portion along the insert longitudinal axis), the Venturi insert also comprising an intermediate portion that defines a proximal portion of the aspiration passage flowing into the construction (see Fig. 2 and 4, between the proximal and distal portion is the portion of 40 that merges with the tube 31, and also defines the proximal portion of the aspiration passage that flows into the constrictions 40 and 35).
Regarding claim 9, the modified device of Curry discloses the device of claim 1.
Curry further discloses wherein the proximal portion of the compressed air inlet passage is configured to be sealingly engaged by a fitting connected to a tube from the compressed air source (see Fig. 1-2, the compressed air inlet is connected to the hose 32 by the fitting between the hose and a tapering section of 31).
Regarding claim 14, the modified device of Curry discloses the device of claim 1.
Curry further discloses a compressed air generator suitable for generating a flow of compressed air at a pressure comprised between 0 to 10 bar (Examiner notes that a generator that is turned off is suitable to generate a pressure of 0 bar and thus the compressed air generator attached to hose 32 is suitable to generate such a flow), and a connection tube (32) that fluidly connects the compressed air generator to the accessory (Col. 3 lines 26-34).
Regarding claim 15, the modified device of Curry discloses the device of claim 1.
Curry further discloses a kit for the treatment of the upper respiratory tract (Fig. 1), comprising a compressed air generator (see Col. 3 lines 26-40, there must be a compressed air generator connected .
Allowable Subject Matter
Claim 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7-8 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the device of Esnouf is silent regarding wherein the aspiration passage has a distal portion that extends alongside of, and terminates distally beyond, the proximal end of the mucus inlet duct. The device of Esnouf has the aspiration passage directly in line with the mucus inlet duct, and thus would require substantial restructuring of the vacuum pathway in order to overlap the mucus inlet duct and the aspiration passage. The device of the instant application has such a structure in order to avoid introduction of mucus into the aspiration passage that enters from the mucus inlet duct (see Paragraph 0043 and Fig. 2 of Applicants Specification). As such, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made such a change to the device of Esnouf without impermissible hindsight reasoning.
Similarly, the aspiration passage of the device of Curry only extends a small distance into the mucus collection chamber, and does not extend close to or beyond the proximal portion of the mucus inlet duct.
Regarding claim 7, the device of Curry is silent regarding wherein the intermediate portion of the Venturi insert terminates with a distal end sealingly inserted in an intermediate portion of the aspiration 
However, this claim is considered allowable based upon the interpreted dependence on claim 6, and the interpreted dependence of claim 6 on claim 5, as discussed in the above 35 USC 112(b) rejections.
Similar arguments can be made for claims 8, 10 and 12. These claims are considered allowable based upon the interpreted dependence of claim 8 on claim 7, as discussed in the above 35 USC 112(b) rejections.
Regarding claim 11, the device of Curry can be seen as having a Venturi insert (see Fig. 2 and 4, the tube 31 has a Venturi constriction that may be inserted into 20 of the accessory body, however, the Venturi insert is held in place by an interference fit and not by a ring nut coupling crown with a coupling means that engages the annular portion of the ring nut. Inclusion of such structures would require substantial restructuring of the device and arbitrary reconstruction to include the structures.
Regarding claim 13, the devices of Curry and Esnouf are silent regarding a pointed peg positioned in the distal portion of the compressed air inlet passage. The Venturi constriction portions of Curry and Esnouf simply open into the aspiration passage and have no structures that influence the flow at the compressed air inlet, in contrast to that of the device of the instant application, where the presence of the peg positioned at the distal portion of the compressed air inlet passage increases the Venturi effect and reduces the noise of the operation of the device (Paragraph 0065 of the Applicants Specification).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Publication No. 2008/0312674 A1 to Chen - nasal aspirator with built-in nasal spray conduit, and constriction portions in the vacuum flow path.

U.S Publication No. 2013/0289504 A1 to Esnouf - nasal aspirator with vacuum generator 6, specifically disclosing the Venturi effect as the generator of the vacuum from the application of positive pressure from a cartridge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785